Title: To Benjamin Franklin from the Abbés ——— Chalut and ——— Arnoux, 23 October 1781
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


paris mardi 23. 8bre. 1781
Les abbés de Chalut et Arnoux assurent de leur attachement respectueux Monsieur franklin, et ils le prient de la part de M. de Chalut fermier general de recevoir ses très humbles Compliments et de lui faire l’honneur de venir diner chez lui vendredi prochain 26 8bre. Si M. Le petit fils est arrivé, M. de Chalut espere qu’il voudra bien accompagner Monsieur son grand pere. Les deux abbés prient Monsieur franklin de Leur faire sçavoir s’il pourra se rendre à Cette invitation. Ils desirent qu’il ne se trouve point d’obstacle au plaisir de diner avec lui.
 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats / unis d’Amerique / à Passy les Paris
Notation: Chalux & Arnoux 23 Oct. 1781.
